Case 19-00730-5-JNC         Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13                 Page 1 of
                                             17


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION

  CAH ACQUISITION COMPANY 16, LLC,                   Case No. 19-01227-5-JNC
  d/b/a HASKELL COUNTY COMMUNITY
  HOSPITAL                                           Chapter 11

  CAH ACQUISITION COMPANY 7, LLC,                    Case No. 19-01298-5-JNC
  d/b/a PRAGUE COMMUNITY HOSPITAL
                                                     Chapter 11
  CAH ACQUISITION COMPANY #1, LLC,                   Case No. 19-00730-5-JNC
  d/b/a WASHINGTON COUNTY HOSPITAL,
                                                     Chapter 11
                         Debtors.

                                      NOTICE OF MOTION

        Suzanne Koenig, Patient Care Ombudsman, filed a Motion for Entry of Order (A)
Extending the Deadline to File Reports and (B) Terminating and Discharging the Patient Care
Ombudsman Upon a Sale Closing (hereinafter the “Motion”) with the court on April 1, 2020.

         Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have any attorney, you may
wish to consult one.)

         If you do not want the court to grant the relief sought in the Motion, or if you want the
court to consider your views on the Motion, then on or before APRIL 17, 2020, unless otherwise
ordered, you or your attorney must file with the court, pursuant to Local Rule 9013-1 and 9014-1,
a written response, an answer explaining your position, and a request for hearing at:

                U.S. Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602.

        If you mail your Objection to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.

       You must also send a copy to:

                                Brian R. Anderson
                                Fox Rothschild LLP
                                300 N. Greene St., Suite 1400
                                Greensboro, NC 27401

        If a response and a request for hearing is filed in writing on or before the date set above, a
hearing will be conducted on the Motion at a date, time and place to be later set and all parties
will be notified accordingly.




109157691.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13              Page 2 of
                                            17



       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the Motion and may enter an order granting that relief.

Date: April 1, 2020
                                                  By: /s/ Brian R. Anderson
                                                  Brian R. Anderson
                                                  N.C. State Bar No. 37989
                                                  Fox Rothschild, LLP
                                                  BRAnderson@FoxRothschild.com
                                                  300 N. Greene St., Suite 1400
                                                  Greensboro, NC 27401
                                                  (336) 378-5205




                                                 2
109157691.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13                Page 3 of
                                            17



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

 CAH ACQUISITION COMPANY 16,                       Case No. 19-01227-5-JNC
 LLC, d/b/a HASKELL COUNTY
 COMMUNITY HOSPITAL                                Chapter 11

 CAH ACQUISITION COMPANY 7, LLC,                   Case No. 19-01298-5-JNC
 d/b/a PRAGUE COMMUNITY
 HOSPITAL                                          Chapter 11

 CAH ACQUISITION COMPANY #1,                       Case No. 19-00730-5-JNC
 LLC, d/b/a WASHINGTON COUNTY
 HOSPITAL,                                         Chapter 11

                        Debtors.

      PATIENT CARE OMBUDSMAN’S MOTION FOR ENTRY OF ORDER (A)
  EXTENDING THE DEADLINE TO FILE REPORTS AND (B) TERMINATING AND
   DISCHARGING THE PATIENT CARE OMBUDSMAN UPON A SALE CLOSING

        Suzanne Koenig, the patient care ombudsman (the “Ombudsman”) appointed in the

Chapter 11 cases of CAH Acquisition Company 16, LLC, d/b/a Haskell County Community

Hospital, Case No. 19-01227-5-JNC; CAH Acquisition Company 7, LLC, d/b/a Prague

Community Hospital, Case No. 19-01298-5-JNC; and CAH Acquisition Company #1, LLC, d/b/a

Washington County Hospital, Case No. 19-00730-5-JNC (collectively, the “Cases”), respectfully

requests that the Court enter an Order (a) extending the deadline to file her next reports in each of

the Cases by sixty days to and including June 15, 2020 (to the extent her appointment has not been

terminated as requested herein upon a sale closing) and (b) terminating and discharging the

Ombudsman upon the closing of a sale transaction. In support of the Motion, the Ombudsman

moves as follows:

        1.      On February 19, 2019, CAH Acquisition Company #1, LLC (“CAH #1”) filed a

petition for relief under Chapter 11 of the United States Bankruptcy Code. On March 17, 2019,


ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13                 Page 4 of
                                            17



CAH Acquisition Company 16, LLC (“CAH 16”) filed a petition for relief under Chapter 11 of

the United States Bankruptcy Code. On March 21, 2019, CAH Acquisition Company 7, LLC

(“CAH 7”) filed a petition for relief under Chapter 11 of the United States Bankruptcy Code.

        2.      On April 17, 2019, based upon the recommendation of the Bankruptcy

Administrator, the Court entered an order regarding the appointment of the Ombudsman. [Case

No. 19-01227-5-JNC, Docket No. 52]. The Ombudsman’s appointment initially required her to

oversee and monitor patient care at CAH Acquisition Company 4, Inc. d/b/a Drumright Regional

Hospital (“CAH 4”) and CAH 16. [Id.].         During these bankruptcy proceedings, however, the

Court entered an order dismissing the case of CAH 4 [Case No. 19-01228-5-JNC, Docket No. 84].

        3.      On March 28, 2019 and subsequently on April 9, 2019, the Bankruptcy

Administrator filed a report and recommendation regarding the appointment of the Ombudsman

for CAH #1 [Case No. 19-00730-5-JNC, Docket Nos. 66 and 113].

        4.      On April 26, 2019, the Bankruptcy Administrator filed the Notice of Appointment

of Ombudsman appointing the Ombudsman to oversee and monitor patientcare at CAH 7 [Case

No. 19-01298-5-JNC, Docket No. 98].

        5.      During her appointment, the Ombudsman has monitored patient care at each of the

hospitals for the Cases (the “Hospitals”). Due to cost constraints and in light of travel restrictions

relating to COVID-19, the Ombudsman has primarily monitored patient care at the Hospitals

through telephonic interviews of the Hospital’s management team and selective site visits prior to

travel restrictions due to COVID-19.

        6.      The Ombudsman’s next reports in each of these Cases are due on April 15, 2020

and notice of such reports is to be provided today, April 1, 2020.




ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13                 Page 5 of
                                            17



        7.      Based upon the status hearing last week, it appears that sale transactions should be

closing within the next few weeks in each of CAH #1, CAH 7 and CAH 16 (collectively, the

“Hospitals”).

                                     RELIEF REQUESTED

        8.      By this Motion, the Ombudsman is seeking a sixty (60) day extension of the

deadline to file reports in the Cases to and including June 15, 2020.

        9.      Furthermore, by this Motion, the Ombudsman seeks to be terminated and

discharged as the Ombudsman in any one or more of the Cases, thereby relieving her of any further

duties and responsibilities with respect to such Cases, upon the closing of a sale transaction for the

Hospital at issue in any such Case(s). To the extent that the Ombudsman’s appointment is

terminated, the Ombudsman also seeks entry of an Order addressing a number of substantive and

procedural issues relating to her role in such Case(s):

                a. The Ombudsman seeks exculpation for herself, as well as her professionals, in
                    a manner that is consistent with provisions typically approved by bankruptcy
                    courts in connection with plan confirmation providing for the exculpation of
                    certain persons representing or employed in bankruptcy cases. As set forth
                    below, strong policy reasons support exculpation in order to preclude needless
                    collateral litigation with respect to the Ombudsman’s evaluation of patient care
                    and the reports thereof.
                b. In order to avoid needless future motion practice with respect to the
                    discoverability of information obtained or opinions formed by the Ombudsman,
                    the Ombudsman also seeks a prohibition of any discovery of the Ombudsman
                    or her professionals with respect to the discharge of their duties in connection
                    with such Case, absent further order of the Court. The Ombudsman respectfully
                    requests that the Court issue an order precluding any third party from issuing or
ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC         Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13              Page 6 of
                                             17



                    serving upon the Ombudsman or her professionals any formal or informal
                    discovery requests, including but not limited to, any subpoena, request for
                    production of documents, request for admissions, interrogatories, subpoenas
                    duces tecum, requests for testimony or any other discovery of any kind
                    whatsoever in any way related to the Hospitals, the Cases or the reports with
                    respect to any knowledge or documents or any other material in the possession,
                    custody or control of the Ombudsman or her professionals, without first seeking
                    leave to do so from this Court.
                c. Finally, the Ombudsman also requests that the Court authorize the Ombudsman
                    and her professionals to retain, dispose of or destroy any documents provided
                    by the Hospitals and various third parties to the Ombudsman, if any, in the
                    course of her evaluation, in accordance with their respective document retention
                    policies or applicable law, if any.

Granting the foregoing relief will provide for an appropriate and orderly termination of the

Ombudsman’s responsibilities with respect to a Case and will avoid the need for this Court to

address issues that are otherwise likely to recur in the future.

                              BASIS FOR RELIEF REQUESTED


        10.     “On motion of the United States trustee or a party in interest, the court may

terminate the appointment of a patient care ombudsman if the court finds that the appointment is

not necessary to protect patients.” Bankruptcy Rule 2007.2(d). Once a Hospital is sold, the

Ombudsman believes that she will have fulfilled her duties. Accordingly, the Ombudsman

requests that the Court enter an order terminating the Ombudsman upon the closing of such a sale.

Additionally, the Ombudsman seeks further relief from the Court as provided herein.




ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13                  Page 7 of
                                            17



        A.      Exculpation in Connection with the Ombudsman’s Evaluation

        11.     As noted previously, the Ombudsman is a court-appointed fiduciary to the Court

and not to any particular party or the debtors’ estates. The Ombudsman has been appointed solely

to investigate the quality of patient care and speak on behalf of patients. Just like a bankruptcy

examiner, an ombudsman should be “considered a quasi-judicial officer similar to a trustee,

receiver, referee, conservator, special master, magistrate or prosecutor — and thus is protected by

absolute immunity.” Kovalevsky v. Carpenter, No. 95 CIV. 3700 (SAS), 1997 WL 630144 at *4

(S.D.N.Y. Oct. 9, 1997). Such immunity serves an important purpose in that it allows the

Ombudsman’s evaluation to proceed unhampered by the threat of collateral litigation.

        12.     The Ombudsman respectfully submits that any order discharging the Ombudsman

and her professionals should provide for exculpation of the Ombudsman and her professionals so

as to preclude wasteful, collateral litigation involving the evaluation process. Accordingly, the

Ombudsman respectfully requests that the order granting the requested relief provide that neither

the Ombudsman nor her professionals shall have any liability with respect to any act or omission,

statement or representation arising out of, relating to, or involving in any way, the Cases, the

Ombudsman’s evaluation, her reports or any pleadings or other writings filed by the Ombudsman

in connection with the Cases other than acts or omissions involving or arising out of gross

negligence, willful misconduct or a violation of applicable disciplinary or ethical rules.

        B.      Discovery-Related Relief

        13.     As a general matter, ombudsmen, like examiners, should not be subject to civil

discovery during the course of their evaluation. Ombudsmen are charged with investigatory

powers and represent the interests of patients in their cases. In this regard, the Ombudsman is

analogous to an examiner, and examiners have long been held immune from discovery. See


ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13               Page 8 of
                                            17



Kovalevsky v. Carpenter, 1997 WL 630144 at *3; see also In re Big Rivers Electric Corp., 213

B.R. 962, 977 (Bankr. W.D. Ky. 1997) (recognizing that an examiner is an independent third party

and an officer of the court); In re Interco Inc., 127 B.R. 633, 638 (Bankr. E.D. Mo. 1991) (an

examiner’s role is by its nature disinterested and nonadversarial). Given this nonadversarial role,

an ombudsman, like an examiner, is a fiduciary to the Court and is amenable to no other purpose

or interested party. See In re Baldwin United Corp., 46 B.R. 314, 316 (Bankr. S.D. Ohio 1985);

In re Hamiel & Sons, 20 B.R. 830, 832 (Bankr. S.D. Ohio 1982); see also Harvey R. Miller, et al.,

Overview of Chapter 11 of the Bankruptcy Code in Directors’ and Officers’ Liability Insurance

1993: Impact of the Bankruptcy Laws, 97, 166 (available at Westlaw, 659 PLI/COMM 97) (Courts

have held that “given the limited, solely investigative functions of the examiner, the examiner is a

fiduciary only to the court and not to the estate or its creditors”). Accordingly, an examiner does

not “act as a conduit of information to fuel the litigation fires of third-party litigants.” Baldwin

United, 46 B.R. at 316. Except to the extent filed with the court, an ombudsman’s documents, like

an examiner’s documents, are not judicial records and there should be no right to public access to

such documents. See Air Line Pilots Ass’s, Int’l v. Am Nat’l Bank & Tr. Co. (In re Ionosphere

Clubs, Inc.), 156 B.R. 414 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994). “A contrary rule

would allow the parties to use a bankruptcy examiner [or ombudsman] as a discovery short-cut

and would only invite further demands on such officers, potentially leading to substantial

encroachment on judicial integrity and efficiency.” Vietnam Veterans Found. v. Erdman, No. 84-

0940, 1987 WL 9033 at *2 (D.D.C. Mar. 19, 1987).

        14.     The Ombudsman is concerned that as a result of her activities in these Cases, she

could be called upon, or compelled to testify, either as an expert or fact witness in the event of

future litigation relating to any of the Hospitals. The Ombudsman does not believe that her reports


ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC         Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13              Page 9 of
                                             17



or the opinions stated therein constitute “expert testimony.” On the contrary, the Ombudsman was

charged with the responsibility to investigate the quality of patient care. In making determinations

as to the quality of patient care, the Ombudsman was in no way acting as an expert witness.

        15.     Further, the Ombudsman is not a fact witness to any of the acts, conduct or

transactions which formed the subject of her reports. Rather, she has analyzed documents and

records and interviewed third parties, who may themselves be competent to testify.

        16.     Finally, relief similar to that sought by the Ombudsman in this Motion has been

granted in other cases either by order of the court or as part of a confirmed plan. See, e.g., In re

Upland Surgical Institute, Case No. 06-11298 (Bankr. C.D. Cal.) (Order dated February 27, 2007;

Docket No. 84); In re Bayonne Medical Center, Case No. 07-15195 (Bankr. D.N.J.) (Order dated

October 15, 2008; Docket No. 1636); In re Illinois Skin, Inc., Case No. 06-16098 (Bankr. N.D.

Ill.) (Order dated August 2, 2007; Docket No. 59); In re Brotman Medical Center, Inc., Case No.

07-19705 (Bankr. C.D. Cal.) (Order dated July 29, 2009; Docket No. 1399); In re Johnny Kumar

Jain, M.D.; Case No. 10-24550 (Bankr. C.D. Cal.) (Plan dated January 19, 2012; Docket No. 192;

see Section IV (B)); In re Meridian Behavioral Health, LLC; Case No. 11-10860 (Bankr.

S.D.N.Y.) (Plan dated November 10, 2011; Docket No. 253, see Exhibit A, Section 12.7); and In

re Christ Hospital; Case No. 12-12906 (Bankr. D.N.J.) (Order dated August 27, 2012; Docket No.

706). Greenberg Traurig will provide copies of the referenced orders and plans upon request of

the Court or any parties in interest.




ACTIVE 49766826v1

109156920.v1
Case 19-00730-5-JNC          Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13     Page 10 of
                                              17



         WHEREFORE, the Ombudsman seeks the entry of an order (in substantially in the form

 attached as “Exhibit A”).



 Dated: April 1, 2020

                                            By: /s/ Brian R. Anderson
                                               Brian R. Anderson
                                               N.C. State Bar No. 37989
                                               BRAnderson@FoxRothschild.com
                                               300 N. Greene St., Suite 1400
                                               Greensboro, NC 27401
                                               (336) 378-5205

                                               and

                                               Nancy A. Peterman
                                               IL ARDC #6208120
                                               petermann@gtlaw.com
                                               Greenberg Traurig, LLP
                                               77 West Wacker Drive, Suite 3100
                                               Chicago, IL 60642
                                               (312) 456-8400

                                               Counsel to Suzanne Koenig, the Patient Care
                                               Ombudsman




 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13          Page 11 of
                                            17



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION

  CAH ACQUISITION COMPANY 16,                    Case No. 19-01227-5-JNC
  LLC, d/b/a HASKELL COUNTY
  COMMUNITY HOSPITAL                             Chapter 11

  CAH ACQUISITION COMPANY 7, LLC,                Case No. 19-01298-5-JNC
  d/b/a PRAGUE COMMUNITY
  HOSPITAL                                       Chapter 11

  CAH ACQUISITION COMPANY #1,                    Case No. 19-00730-5-JNC
  LLC, d/b/a WASHINGTON COUNTY
  HOSPITAL,                                      Chapter 11

                         Debtors.

                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 1, 2020, a true and correct copy of the PATIENT CARE
 OMBUDSMAN’S MOTION FOR ENTRY OF ORDER (A) EXTENDING THE
 DEADLINE TO FILE REPORTS AND (B) TERMINATING AND DISCHARGING THE
 PATIENT CARE OMBUDSMAN UPON A SALE CLOSING and NOTICE OF MOTION
 was sent via this Court’s ECF notification system to the Bankruptcy Administrator, counsel who
 have filed a Notice of Appearance, and any party directly affected by the pleading via ECF
 notification:

  Marjorie K. Lynch (via ECF)                    Terri L. Gardner (via ECF)
  Brian Behr (via ECF)                           Nelson Mullins Riley &
  Kirstin E. Gardner (via ECF)                   Scarborough, LLP
  434 Fayetteville St.                           4140 Parklake Avenue, Suite 200
  Suite 640                                      Raleigh, NC 27612
  Raleigh, NC 27601                              Counsel for Petitioning Creditors
  Bankruptcy Administrator

  Katherine M. McCraw (via ECF)                  Thomas W. Waldrep, Jr. (via ECF)
  Assistant Attorney General                     Waldrep LLP
  N.C. Department of Justice                     101 S Stratford Road, Suite 210
  Post Office Box 629                            Winston-Salem, NC 27104
  Raleigh, NC 27602-0629                         Trustee
  Counsel for NC DHHS/DHB

  Ryan J. Adams (via ECF)                        Felton E. Parrish (via ECF)
  Adams, Howell, Sizemore & Lenfestey, PA        Hull & Chandler, P.A.


 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC      Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13         Page 12 of
                                          17



  1600 Glenwood Ave., Suite 101             1001 Morehead Square Drive, Suite 450
  Raleigh, NC 27608                         Charlotte, NC 28203
  Nicholas Zluticky (via ECF)               Rayford K. Adams, III (via ECF)
  Stinson Leonard Street LLP                Spilman Thomas & Battle, PLLC
  1201 Walnut Street, Suite 2900            110 Oakwood Dr., Suite 500
  Ste 2700                                  Winston-Salem, NC 27103
  Kansas City, MI 64106-2150
  E. Franklin Childress (via ECF)           M. Ruthie Hagan (via ECF)
  165 Madison Avenue, Suite 2000            Baker, Donelson, Bearman, Caldwell
  Memphis, TN 38103                         165 Madison Avenue, Suite 2000
                                            Memphis, TN 38103

  David J Haidt (via ECF)                   Tyler E. Heffron (via ECF)
  Ayers & Haidt, P.A.                       Triplett Woolf Garretson, LLC
  PO Box 1544                               2959 N. Rock Road, Suite 300
  307 Metcalf Street                        Wichita, KS 67226
  New Bern, NC 28563

  Brian H. Smith (via ECF)                  W. Tyler Chastain (via ECF)
  Complete Business Solutions Group, Inc.   Bernstein, Stair & McAdams, LLP
  20 N. 3rd Street                          116 Agnes Road
  Philadelphia, PA 19106                    Knoxville, TN 37919

  Eric L. Johnson (via ECF)                 Stephen W. Petersen (via ECF)
  Matthew A.Petersen (via ECF)              Jeffrey R. Whitley (via ECF)
  Spencer Fane LLP                          Fox Rothschild, LLP
  1000 Walnut Street, Suite 1400            Post Office Box 27525
  Kansas City, MO 64106                     Raleigh, NC 27611

  Patricia E. Hamilton (via ECF)            Wesley F. Smith (via ECF)
  Stevens & Brand, LLP                      Stevens & Brand, LLP
  917 S.W. Topeka Boulevard                 900 Massuchusetts Street, Suite 500
  Topeka, KS 66612                          Lawrence, KS 66044

  Sharon L. Stolte (via ECF)                Katherine Montgomery McCraw (via ECF)
  Sandberg Phoenix & von Gontard P.C.       North Carolina Department of Justice
  4600 Madison Avenue, Suite 1000           PO Box 629
  Kansas City, MO 64112                     Courier Number 51-41-22
                                            Raleigh, NC 27602-0629

  John Paul H. Cournoyer (via ECF)          Christopher A. McElgunn (via ECF)
  Northen Blue, LLP                         Klenda Austerman LLC
  PO Box 2208                               1600 Epic Center
  Chapel Hill, NC 27515-2208                301 N Main
                                            Wichita, KS 67202-4816


 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC       Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13       Page 13 of
                                           17




  John M. Sperati (via ECF)                     Jerry P. Spore (via ECF)
  SmithDebnamNarronDrakeSaintsing&Myers         Spragins, Barnett & Cobb, PLC
  4601 Six Forks Road, Suite 400                312 E. Lafayette Street
  Raleigh, NC 27609                             Jackson, TN 38301

  Jonathan O. Steen (via ECF)                   Jason L. Hendren (via ECF)
  Spragins, Barnett & Cobb, PLC                 Rebecca F. Redline (via ECF)
  213 E. Lafayette Street                       Hendren Redwine & Malone, PLLC
  Jackson, TN 38301                             4600 Marriott Drive, Suite 150
                                                Raleigh, NC 27612

  James C. Lanik (via ECF)
  Jennifer B. Lyday (via ECF)
  Francisco T. Morales (via ECF)
  Waldrep LLP
  101 S. Stratford Road, Suite 210
  Winston-Salem, NC 27104



                 /s/ Brian R. Anderson
                 Brian R. Anderson
                 N.C. State Bar No. 37989
                 Fox Rothschild LLP
                 BRAnderson@FoxRothschild.com
                 300 N. Greene St., Suite 1400
                 Greensboro, NC 27401
                 (336) 378-5205
                 Counsel to the Suzanne Koenig, the Patient Care Ombudsman




 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC   Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13   Page 14 of
                                       17



                                    Exhibit A




 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13         Page 15 of
                                            17




                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION

  CAH ACQUISITION COMPANY 16,                   Case No. 19-01227-5-JNC
  LLC, d/b/a HASKELL COUNTY
  COMMUNITY HOSPITAL                            Chapter 11

  CAH ACQUISITION COMPANY 7, LLC,               Case No. 19-01298-5-JNC
  d/b/a PRAGUE COMMUNITY
  HOSPITAL                                      Chapter 11

  CAH ACQUISITION COMPANY #1,                   Case No. 19-00730-5-JNC
  LLC, d/b/a WASHINGTON COUNTY
  HOSPITAL,                                     Chapter 11

                         Debtors.

                       ORDER EXTENDING THE DEADLINE TO FILE
                     REPORTS AND TERMINATING AND DISCHARGING
                        THE OMBUDSMAN UPON A SALE CLOSING

         THIS MATTER came before the Court upon the Patient Care Ombudsman’s Motion for

 Entry of Order (A) Extending the Deadline to File Reports and (B) Terminating and Discharging

 the Patient Care Ombudsman Upon A Sale Closing (the “Motion”); capitalized terms used herein

 and not otherwise defined shall have those meanings set forth in the Motion; due and adequate


 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC        Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13             Page 16 of
                                            17



 notice of the Motion having been given and it appearing that no other or further notice need be

 given; and this Court having determined that based upon the representations in the Motion; and

 after due deliberation and sufficient cause appearing therefor;

 IT IS HEREBY ORDERED:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Court extends the deadline for the Ombudsman to file reports in the Cases by

 sixty days to and including June 15, 2020; provided that if the sale of a Hospital closes prior to

 such date in a particular Case, the Ombudsman shall have no obligation to file any further reports

 in such Case.

         3.      The Ombudsman shall be terminated and discharged from her duties as patient care

 ombudsman in any one or more of the Cases as of the date of closing the sale of the Hospital at

 issue in such Case(s).

         4.      Upon such termination and discharge, neither the Ombudsman nor her

 professionals shall have any liability with respect to any act or omission, statement or

 representation arising out of, relating to, or involving in anyway, the Cases, the Ombudsman’s

 evaluation, the reports or any pleadings or other writings filed by the Ombudsman in connection

 with the Cases other than acts or omissions involving or arising out of gross negligence, willful

 misconduct or a violation of applicable disciplinary or ethical rules.

         5.      Prior to issuing or serving upon the Ombudsman or her professionals any formal or

 informal discovery request, including, but not limited to, any subpoena, request for production of

 documents, requests for admissions, interrogatories, subpoenas duces tecum, requests for

 testimony or any other discovery of any kind whatsoever in any way related to the Hospitals, the

 Cases, the Ombudsman’s evaluation or her reports (the “Discovery”), any creditor or party-in


 ACTIVE 49766826v1

 109156920.v1
Case 19-00730-5-JNC           Doc 739 Filed 04/02/20 Entered 04/02/20 15:56:13              Page 17 of
                                               17



 interest in these Cases must first file an appropriate pleading with this Court to request permission

 to initiate the Discovery.

         6.      Upon termination and discharge, the Ombudsman and her professionals are

 authorized to retain, dispose of or destroy any documents provided by the Hospitals and various

 third parties to the Ombudsman, if any, in the course of her evaluation, in accordance with their

 respective document retention policies or applicable law, if any.

         7.      This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.

                                      [END OF DOCUMENT]




 ACTIVE 49766826v1

 109156920.v1
